UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1551



JEMILA REDI YESUF,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-342-169)


Submitted:   November 16, 2005         Decided:     December 29, 2005


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Paul J. McNulty,
United States Attorney, Richard W. Sponseller, Assistant United
States Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jemila Redi Yesuf, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s (IJ)

denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

              To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”          INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).        We have reviewed the evidence of record and

conclude that Yesuf fails to show that the evidence compels a

contrary result. Having failed to qualify for asylum, Yesuf cannot

meet the higher standard to qualify for withholding of removal.

Chen    v.    INS,   195   F.3d   198,   205    (4th     Cir.   1999);   INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

              We also uphold the IJ’s finding Yesuf failed to establish

eligibility for protection under the Convention Against Torture.

See 8 C.F.R. § 1208.16(c)(2) (2005).              Accordingly, we deny the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented     in   the

materials     before   the    court   and     argument    would    not   aid   the

decisional process.

                                                                PETITION DENIED


                                      - 2 -